DETAILED ACTION
Claims 1-3 and 5-6 are pending. Claims 4 and 7-8 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see pages 5-9 of the remarks, filed on 09/02/2022, with respect to the rejection(s) of claims 1-8 under 35 USC § 112(b) and 35 USC § 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation “wherein the transmitter transmits the measurement report when the number of the neighbor cells that fulfill the entering condition is equal to or more than the number of the triggering cells, and when a predetermined time period passes from the transmission of the measurement report” is vague and indefinite. The claim limitation requires two conditions in order to transmit the measurement report. The second condition is satisfied when a predetermined time period passes from the transmission of the measurement report. However, the claim requires that the transmitter transmits the measurement report when a predetermined time period passes from the transmission of the measurement report. Thus, it is unclear how the a predetermined time period passes from the transmission of the measurement report which has not been sent yet.
Claims 2-3 are rejected for the same reasons as claim 1.


Regarding claim 5, the claim limitation “wherein the transmitting includes transmitting the measurement report when the number of the neighbor cells that fulfill the entering condition is equal to or more than the number of the triggering cells, and when a predetermined time period passes from the transmission of the measurement report” is vague and indefinite. The claim limitation requires two conditions in order to transmit the measurement report. The second condition is satisfied when a predetermined time period passes from the transmission of the measurement report. However, the claim requires that the transmitter transmits the measurement report when a predetermined time period passes from the transmission of the measurement report. Thus, it is unclear how the a predetermined time period passes from the transmission of the measurement report which has not been sent yet.
Claims 6 is rejected for the same reasons as claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HONG, Wei (US20200213891) discloses Cell Measurement Method And Apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464